Citation Nr: 0931895	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  02-20 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include PTSD.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served in active duty from November 1974 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2004 decision, the Board reopened the Veteran's 
claim of entitlement to service connection for a neck 
disability and remanded the underlying claim of service 
connection for a neck disability.  The Board also remanded 
the Veteran's claims for service connection for a back 
disability, and arthritis, as well as the claim for a TDIU 
rating, and the application to reopen the claim of service 
connection for PTSD.  The Board again remanded the claims in 
August 2006.  By rating decision dated in January 2009, the 
RO granted the Veteran's claim for service connection for a 
back disability.  Consequently, that claim is also no longer 
in appellate status.

The issues of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD, service 
connection for a neck disability, service connection for 
arthritis, and entitlement to a TDIU rating are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in an April 1997 rating decision.  The Veteran did not 
appeal that decision within the year after he was notified.

2.  Evidence received since the April 1997 decision includes 
some evidence that is not cumulative or redundant, and which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision that denied the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for an acquired psychiatric 
disorder to include PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See Sanders v. Nicholson, 487 F.3d. 
881 (Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  The Board finds that a determination 
as to whether the requirements outlined in Kent is moot, as 
the Board is reopening the claim.  


New and Material Evidence

Service connection for PTSD was previously denied in an April 
1997 rating decision.  Although the RO determined that new 
and material evidence sufficient to reopen the claim had not 
been submitted, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the April 1997 decision became 
final because the Veteran did not file a timely appeal.

The claim for entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this 
application to reopen his claim in February 2001.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  38 C.F.R. § 3.156(a) 
(2000).  The definition of new and material evidence has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001.  Thus, the change does not apply 
to the instant case because the claim to reopen was received 
before that date.  66 Fed. Reg. 45,620 (Aug. 29, 2001); 
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, post-service treatment records, and the Veteran's 
own statements.  The RO found that there was no evidence of a 
current diagnosis of PTSD, and the claim was denied.  

Newly received evidence includes treatment records dated from 
January 2001 to December 2008 which show that the Veteran has 
been diagnosed with depression and bipolar disorder.  
Although the clinical records do not relate his depression 
bipolar disorder, or any other psychiatric disorder to his 
active service, the new diagnoses of depression and bipolar 
disorder are sufficient to reopen the claim, as those 
diagnoses were not previously considered by agency decision 
makers, are not cumulative or redundant, bear directly and 
substantially upon the specific matter under consideration, 
and are so significant that they must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record).

Accordingly, the claim for service connection for an acquired 
psychiatric disorder is reopened.  To that extent only, the 
claim is allowed.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, including PTSD, is reopened.  To that extent only, 
the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for an 
acquired psychiatric disorder and a TDIU rating.

The Veteran has provided competent testimony regarding the 
incurrence of anxiety, depression, and sleep impairment 
during service, and as to the continuation of such symptoms 
after his separation from service.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  Because he is not competent, 
however, to relate his in-service symptoms to any currently 
diagnosed psychiatric disorder, and such relationship remains 
unclear to the Board, the Board finds that a VA examination 
is necessary in order to fairly decide his claim.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

In an August 2006 remand, the Board requested that records 
from the Social Security Administration pertaining to 
disability be obtained, including the decision and al medical 
records considered in making the decision.  A request was 
made in September 2006 and a follow request was made in 
December 2006.  In August 2007, a response was received which 
was to the effect that they were searching for the SSI folder 
and that they would be forwarding the request to the 
Lakewood, CO office.  It was reported that follow-up request 
could be made by calling a certain phone number.  (See August 
2008 Report of Contact).  In the report of contact, it was 
reported that Mr. Barth of the Lakewood Social Security 
office told the VA employee that the requested information 
was on the way.  It was also reported that the VA employee 
provided the fax number.  This information is in conflict 
with the January 2009 supplemental statement of the case in 
which it was reported that the file from the Social Security 
Administration had been destroyed.  There is nothing in the 
record following the August 2008 report of contact indicating 
that records were destroyed.  The last information concerning 
Social Security records were that they were in route.  Prior 
to the adjudication of the claims, it must be clarified 
whether SSA records are available.

Lastly, the claim for a TDIU rating is inextricably 
intertwined with the pending claims for service connection.  
The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Because the claim for a TDIU rating may not be 
adjudicated until the pending claims for service connection 
are adjudicated, the claim must again be remanded for 
adjudication of the pending claim.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Clarify whether SSA disability 
records are available, and if so obtain 
a copy of the decision, as well as the 
medical records used to support the 
determination.

2.  Schedule the Veteran for a VA 
psychiatric examination.  The examiner 
must review the claims and the 
examination report should note that 
review.  The examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any psychiatric disorder 
demonstrated during the pendency of the 
appeal, to include, but not limited to 
anxiety, depression, bipolar disorder, 
and PTSD, is related to the Veteran's 
military service, or developed within 
one year of his discharge from service 
in July 1978.  In doing so, the 
examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
and instead relied on the absence of 
evidence in the service medical records 
to provide a negative opinion).  In 
addition, the examiner should opine as 
to whether any diagnosed psychiatric 
disorder developed as a result of, or 
has been aggravated by any of the 
Veteran's service-connected 
disabilities.  The rationale for all 
opinions, with citation to relevant 
medical findings, must be provided.

2.  Then, readjudicate the claims for 
service connection for an acquired 
psychiatric disorder (to include, but 
not limited to anxiety, depression, 
bipolar disorder, and PTSD), service 
connection for a neck disability, 
service connection for arthritis, and 
for a TDIU rating.  If any decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


